The residuary estate became vested in right in the trustees at the death of the testator, subject to the life use of the widow. Upon her death they became entitled *Page 564 
to the possession, subject only to a deduction for the charges incident to the final settlement of the testator's estate. General legacies, in the absence of any provision to the contrary, do not become payable, by the rules of the common law, until a year after the testator's death. This time is given to enable the executor to satisfy them without unnecessary sacrifice. No such cause can exist in the case of legacies made payable by trustees who are not to receive the trust fund until after the final settlement of the estate. The pecuniary legacies, therefore, left by the testator in the fifth, sixth, seventh, eighth, ninth, tenth and eleventh sections of his will and in the first codicil, were payable as of the date of the expiration of the life estate, provided that event should occur, as it did, more than one year after the decease of the testator.
The division of the residuary trust estate into separate shares is to be made as of the same date. There can be no reason for deferring it, unless the formation of the class of grandnephews and grandnieces should be postponed to await the possible birth of more thereafter. It would require clear words to justify such a postponement, and those used in the will may be fairly considered to refer only to births occurring between the death of the testator and that of his widow.
No grandnephew or grandniece in fact was born or died during that period.
The property made over to the trustees was not of the kind in which trust funds are ordinarily invested. Under General Statutes, § 255, however, trustees are authorized to hold such securities as may be received by them as constituting the trust estate, without altering the form of investment, unless otherwise ordered by the Court of Probate, so long as in the exercise of reasonable prudence they may deem it unnecessary to make any change. See Clark v.Beers, 61 Conn. 87.
The trustees under the will before us were given two sums of $12,000 the income from each of which funds was to be paid over to a certain person for life with remainder to his heirs. It is not incumbent upon them to sell out securities *Page 565 
belonging to the trust estate, which they might otherwise keep under the rule above laid down, in order to raise these sums in cash. That would require an immediate reinvestment in other securities, their holding which might, perhaps, unnecessarily narrow the income of the life tenant.
We confine our advice to the points on which advice was asked for in the complaint.
The Superior Court is advised to render judgment in conformity with this opinion.
   No costs will be taxed in this court for or against either party.
In this opinion the other judges concurred.